UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-7373



JAMES A. FULLARD,

                                              Plaintiff - Appellant,

          versus


THELMA BLACKSTON; ALLEN L. SCHWAIT; ROLAND
WALKER; CASSANDRA COSTLEY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cv-01369-RDB)


Submitted: November 15, 2006               Decided:   November 22, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. Fullard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James A. Fullard appeals the district court’s order

dismissing as frivolous his 42 U.S.C. § 1983 (2000) complaint under

28 U.S.C. § 1915A(b) (2000).      We have reviewed the record and find

that this appeal is frivolous.        Accordingly, we deny Fullard’s

motion to stay and dismiss the appeal for the reasons stated by the

district court.    Fullard v. Blackston, No. 1:06-cv-01369-RDB (D.

Md. filed June 6, 2006 & entered June 7, 2006).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 2 -